MEMORANDUM **
Dexter Fraser Leslie appeals pro se the denial of his 28 U.S.C. § 2255 motion to vacate his sentence imposed after a conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
*778Leslie contends that he was sentenced in violation of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because the quantity of methamphetamine was not charged in the indictment nor proven to the jury beyond a reasonable doubt. This contention has been foreclosed by our decision in United States v. Sanchez-Cervantes, 282 F.3d 664, 667 (9th Cir.), cert, denied, — U.S.-, 123 S.Ct. 48, — L.Ed.2d-, 2002 WL 31027857 (2002) (concluding Apprendi does not apply retroactively to cases on initial collateral review). Accordingly, Leslie’s related Apprendi contentions also fail.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.